Title: Continental Congress Report on the Discharge of Noncommissioned Officers and Soldiers, 23 May 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] May 23. 1783

The Committee consisting of Mr. Hamilton, Mr. Peters and Mr. Gorham to whom was referred a letter of the 9th. from the Superintendent of finance and Secretary at war, in order to confer with them on the resolutions of the 7th. & 28th. of April and 2d Inst report “that all the non commissioned officers and soldiers in the service of the United States, enlisted to serve during the war, be discharged; and that the Secretary at war and Commander in Chief take the proper measures for doing this, in a manner most convenient to the soldiery and to the inhabitants, having the men previously conducted, under proper officers, to their respective states, and that they be at the same time authorized to retain as many officers as they may judge necessary to command the men who still continue in service, permitting the others to retire.
